La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
(Regla 50)
Esta controversia nos da la oportunidad de interpretar ciertas disposiciones del procedimiento sumario de desahu-cio regulado por el Código de Enjuiciamiento Civil. En es-pecífico, debemos resolver cuál es la consecuencia de que el Tribunal de Primera Instancia no incluya en la sentencia el monto de la fianza que debe prestar el demandado como requisito jurisdiccional para perfeccionar su recurso de apelación.
Por los fundamentos que pasamos a exponer, conclui-mos que hasta tanto el Tribunal de Primera Instancia no fije en la sentencia el monto de la fianza, la sentencia ca-rece de finalidad y, por ende, el término jurisdiccional de cinco días para presentar la apelación no empieza a transcurrir. Veamos.
H-i
En 1999, la Autoridad de Tierras de Puerto Rico (recu-rrida) pactó un contrato de arrendamiento con el Sr. An-drés Volmar Figueroa y la Sra. Emilienne Mathieu Michel (peticionarios). En particular, la recurrida les arrendó unos terrenos agrícolas ubicados en la Finca Cibuco en el muni-cipio de Vega Baja. Ese contrato tendría una vigencia de quince años, retroactivo a 1994 y con fecha de vencimiento el 1 de enero de 2009.
*8Varios años después, el 18 de agosto de 2015, la recu-rrida presentó una demanda de desahucio contra los peti-cionarios y alegó que tras el vencimiento del contrato éstos habían continuado en posesión de los terrenos sin tener derecho a ello. Solicitó, pues, que se ordenara el lanza-miento y se les condenara a pagar $100,413.44 por cánones de arrendamiento adeudados.
Los peticionarios contestaron la demanda y negaron las alegaciones. Presentaron, además, una reconvención en la que sostuvieron que la recurrida incumplió el contrato de arrendamiento al interferir previamente con su derecho al goce pacífico del inmueble. Asimismo, solicitaron la deses-timación de la demanda o, en la alternativa, la conversión del proceso sumario de desahucio a uno ordinario.(1)
El 25 de septiembre de 2015 se celebró la vista en los méritos y el 7 de octubre de 2015 el Tribunal de Primera Instancia dictó una sentencia —notificada el mismo día— en la que declaró “con lugar” la demanda de desahucio.(2) En consecuencia, decretó el desahucio y condenó a los pe-ticionarios a pagar la suma de $102,234.69 por cánones atrasados.(3)
Inconformes, los peticionarios apelaron al Tribunal de Apelaciones en el plazo de cinco días que dispone el Art. 629 del Código de Enjuiciamiento Civil, 32 LPRA see. 2831. Entre otros, señalaron como errores que no se hubiera con-vertido el procedimiento a ordinario, así como la admisión de cierta evidencia durante la celebración de la vista en los méritos. Por su parte, la recurrida solicitó la desestimación del recurso de apelación y adujo que el foro intermedio no tenía jurisdicción, pues los peticionarios no habían pres-*9tado la fianza requerida por el Art. 630 del Código de Enjuiciamiento Civil, 32 LPRA sec. 2832.
Los peticionarios replicaron y sostuvieron que no pres-taron la fianza debido a que el Tribunal de Primera Instan-cia no la impuso en la sentencia por considerarlos insolven-tes y eximirlos de ese requisito. No obstante, el tribunal a quo desestimó la apelación tras concluir que los peticiona-rios incumplieron con el requisito jurisdiccional de otorgar la fianza en apelación, sin que el Foro de Primera Instan-cia los eximiera y sin que el alegado estado de insolvencia surgiera del expediente.(4)
En desacuerdo, los peticionarios acudieron a este Tribunal mediante un recurso de “certiorari” civil y señalaron como único error que el Tribunal de Apelaciones desesti-mara la apelación a pesar de que el Tribunal de Primera Instancia "relevó al peticionario de dicho requisito ob-viando la imposición de una fianza”. (5) Atendido el recurso, le concedimos un término a la recurrida para que mostrara causa por la cual no debíamos dejar sin efecto la determi-nación del foro intermedio de declararse sin jurisdicción. Cumplida nuestra orden, procedemos a expedir el recurso y disponer de esta controversia al amparo de la Regla 50 del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
I—I I—1
El desahucio sumario es un procedimiento regla-mentado por los Arts. 620-634 del Código de Enjuiciamiento Civil, 32 LPRA secs. 2821-2838, que responde al interés del Estado en atender rápidamente la reclamación del dueño de un inmueble que ve interrumpido el derecho a poseer y disfrutar de su propiedad. Turabo Ltd. Partners*10hip v. Velardo Ortiz, 130 DPR 226, 234-235 (1992); Mora Dev. Corp. v. Sandín, 118 DPR 733, 749 (1987). Así, el ob-jetivo de esta acción especial es recuperar la posesión de hecho de un bien inmueble mediante el lanzamiento o la expulsión del arrendatario o precarista que lo detente sin pagar canon o merced alguna. Fernández & Hno. v. Pérez, 79 DPR 244 (1956).
Puesto que lo único que se busca recobrar es la posesión, hemos dicho en reiteradas ocasiones que en la acción su-maria debe limitarse la concurrencia o consolidación de otras acciones o defensas.(6) Por ello, cuando el demandado presenta otras defensas afirmativas relacionadas con la ac-ción de desahucio, éste puede solicitar que el procedi-miento se convierta al trámite ordinario. Jiménez v. Reyes, 146 DPR 657 (1998); Mora Dev. Corp. v. Sandín, supra, págs. 747-748. En tal caso, la reclamación estará sujeta a las reglas de la litigación civil ordinaria, excluyendo la le-gislación especial que reglamenta el desahucio sumario y sus restringidos plazos y condiciones.
En lo pertinente a la controversia de autos, el Art. 629 del Código de Enjuiciamiento Civil, supra, establece un término jurisdiccional de cinco días para que la parte peijudicada por la sentencia de desahucio presente un re-curso de apelación(7) Este recurso solo se perfecciona si, en el término referido, el demandado presta una fianza por el monto que sea fijado por el Tribunal de Primera Instancia:
No se admitirá al demandado el recurso de apelación si no otorga fianza, por el monto que sea fijado por el tribunal, para *11responder de los daños y perjuicios que pueda ocasionar al demandante y de las costas de apelación; pudiendo el deman-dado, cuando el desahucio se funde en falta de pago de las cantidades convenidas, a su elección, otorgar dicha fianza o consignar en Secretaría el importe del precio de la deuda hasta la fecha de la sentencia. (Énfasis suplido). Art. 630 del Código de Enjuiciamiento Civil, supra.
Asimismo, el Art. 631 del Código de Enjuiciamiento Civil, 32 LPRA sec. 2835, dispone que cuando la acción de desahucio esté fundamentada en la falta de pago, "será deber del demandado consignar en la Secretaría del Tribunal de Primera Instancia el importe de todos y cada uno de los cánones de arrendamiento que vayan venciendo u otorgar fianza, a satisfacción del tribunal, para responder del importe de todos y cada uno de dichos arrendamientos”. (Énfasis suplido).(8)
Respecto a la importancia de que el foro de primera ins-tancia cumpla con la obligación de fijar la cuantía de modo que el demandado pueda ejercer su derecho a apelar, he-mos establecido lo siguiente:
De acuerdo con lo que dispone el Código de Enjuiciamiento Civil, en los casos de desahucio el demandado tiene que pres-tar una fianza como requisito para presentar su recurso de apelación de la sentencia que se dictó en su contra. [...] El requisito que obliga a un demandado a prestar una fianza en apelación es jurisdiccional en todo tipo de pleito de desahucio, aun si no se funda en la falta de pago. La razón es obvia: la fianza no existe para garantizar únicamente los pagos adeu-dados, sino también los daños resultantes de mantener conge-lado el libre uso de la propiedad mientras se dilucida la apelación. “Lo anterior aconseja que sea el Tribunal de Pri-mera Instancia el foro que fije la fianza, como paso previo y *12jurisdiccional a la radicación del recurso de apelación”. (Énfasis suplido y citas omitidas). Crespo Quiñones v. Santiago Velázquez, 176 DPR 408, 413-414 (2009), citando de la Exposición de Motivos de la Ley Núm. 378-2000 (2000 (Parte 2) Leyes de Puerto Rico 2082).
El deber del Tribunal de Primera Instancia de fi-jar la fianza en apelación quedó establecido con la aproba-ción de la Ley Núm, 378-2000, la cual enmendó el Art. 630 del Código de Enjuiciamiento Civil, supra, para disponer que sea ese tribunal, y no el Tribunal de Apelaciones, quien determine la cuantía. Ello, pues es ante el Tribunal de Pri-mera Instancia que desfila la prueba necesaria para eva-luar de forma más completa y precisa el posible daño que se busca cubrir. Véase Exposición de Motivos de la Ley Núm. 378-2000, supra.(9)
Aunque la prestación de fianza es un requisito ju-risdiccional para apelar la sentencia de desahucio, hemos reconocido como excepción los casos en que el Tribunal de Primera Instancia declara al demandado insolvente. Bucaré Management v. Arriaga García, 125 DPR 153, 158-159 (1990). En tales casos estará exento de otorgar fianza, pues su condición económica le impide cumplir con ese requisito. Esto, de conformidad con el interés del Estado en garantizar el acceso a los tribunales. Crespo Quiñones v. Santiago Velázquez, supra, pág. 414.
*13III
Como vimos, el Código de Enjuiciamiento Civil le im-pone al Tribunal de Primera Instancia la obligación de ñjar la fianza que el demandado debe prestar como requisito para perfeccionar el recurso de apelación. Así surge de los Arts. 630 y 631 del Código de Enjuiciamiento Civil, supra, los cuales fueron enmendados para disponer expresamente que sea el foro de primera instancia, por encontrarse en mejor posición para ello, quien establezca la cuantía.(10)
En vista de que se ha reconocido estatutariamente el derecho del demandado a apelar la sentencia sujeto a que presente la apelación en cinco días y otorgue una fianza, el Tribunal de Primera Instancia tiene que dar cumplimiento oportuno a su deber de fijar el monto de ésta. De lo contra-rio no solo se privaría al demandado de ejercer un derecho reconocido por ley, sino que, además, se incidiría en la fa-cultad del foro intermedio para revisar la sentencia.
Asimismo, hay que tomar en cuenta que una vez el Art. 628 del Código de Enjuiciamiento Civil, 32 LPRA sec. 2830, hizo disponible el recurso de apelación, éste entró a formar parte del debido proceso de ley y el Estado está obligado a garantizarlo. Por eso, el procedimiento apelativo en las ac-ciones de desahucio debe estar diseñado de forma que no afecte el ejercicio de ese derecho. Esto requiere, pues, que los requisitos especiales del procedimiento sumario prote-jan no solo el interés del dueño en recuperar rápidamente la posesión del inmueble, sino también el derecho del de-mandado a tener un procedimiento justo conforme al de-bido proceso de ley.(11)
*14Según está diseñado actualmente ese proceso, el de-mandado tiene cinco días jurisdiccionales para presentar el recurso de apelación y prestar la fianza. Esto significa que si el Tribunal de Primera Instancia no incluye la cuantía en la sentencia, el demandado tendrá que solicitar que así se baga, el tribunal debe establecerla o celebrar una vista para evaluarla, y posteriormente, el demandado otorgará la fianza que se determine. Todo eso en el término fatal de cinco días, en el que, además, el demandado deberá pre-sentar el recurso de apelación luego de prestar la fianza.
Es evidente que este procedimiento presenta un pro-blema de diseño cuando el monto de la fianza no se esta-blece en la sentencia. Ello, pues sujeta el derecho a apelar a la condición de que se realicen diversos trámites de forma sucesiva —algunos de los cuales están fuera del control del demandado— en el corto plazo de cinco días. La consecuencia es que, de facto, en muchos casos el derecho a apelar queda anulado. Esto no solo es contrario a lo dis-puesto en el Código de Enjuiciamiento Civil, sino que im-pide que pueda corregirse cualquier error que se haya co-metido durante el trámite sumario en primera instancia.
Por lo tanto, el Tribunal de Primera Instancia de-berá fijar en la sentencia que emita el monto de la fianza que el demandado debe otorgar si interesa apelar al foro intermedio.(12) Esto no representa mayor dificultad, pues al celebrar el juicio de desahucio el tribunal podrá requerir la prueba que necesite para evaluar los posibles daños que deberán cubrirse con la fianza. De esta forma se logra un *15balance más justo entre los derechos de ambas partes, de conformidad con el trámite expedito que caracteriza a este procedimiento y con el debido proceso de ley.
Así, el efecto de que el tribunal no fije el monto de la fianza en la sentencia es que ésta no será final debido a la falta de un elemento fundamental requerido por ley. En consecuencia, careciendo de finalidad el término jurisdic-cional de cinco días para apelar no empieza a transcurrir hasta que el Tribunal de Primera Instancia establezca la cuantía o, en la alternativa, exima al demandado de tener que prestar la fianza.
En el caso de autos, el Tribunal de Primera Instancia celebró el juicio sumario y dictó una sentencia en la que decretó el desahucio de los peticionarios ordenándoles a pagar $102,234.69 por los cánones de arrendamiento.(13) Empero, nada dispuso respecto al monto de la fianza que éstos tendrían que otorgar en caso de apelar la sentencia. Por esa razón los peticionarios, aunque apelaron oportuna-mente al foro intermedio, no prestaron fianza, pues enten-dieron que el Tribunal de Primera Instancia les había eximido. No obstante, el Tribunal de Apelaciones se declaró sin jurisdicción y desestimó la apelación por no haberse cumplido ese requisito.
En atención a los fundamentos de esta Opinión debemos concluir que la Sentencia del Tribunal de Primera Instan-cia no era susceptible de apelación, pues carecía de un ele-mento fundamental, a saber, la cuantía que los peticiona-rios debían prestar como fianza o una determinación de insolvencia. Por eso, el Tribunal de Apelaciones, al decla-rarse sin jurisdicción, debió devolver el caso al foro de pri-mera instancia para que éste incluyera en la sentencia el monto de la fianza o hiciera la referida determinación. Como no sucedió así, se le ordena al Tribunal de Primera *16Instancia a enmendar la sentencia y fijar la fianza o, en la alternativa, determinar si los peticionarios están exentos de prestarla debido a su insolvencia. El término jurisdic-cional para apelar no comenzará a transcurrir hasta tanto el foro primario cumpla con lo anterior y archive en autos copia de la notificación de la sentencia enmendada.
IV
Por los fundamentos que anteceden, se expide el “certio-rari” civil al amparo de la Regla 50 de este Tribunal, supra, y se confirma la sentencia del Tribunal de Apelaciones por otros fundamentos. Se devuelve el caso al Tribunal de Pri-mera Instancia para que enmiende la sentencia de autos en conformidad con lo expuesto en esta opinión.

 Los peticionarios alegaron que la recurrida no siguió las disposiciones de uno de sus reglamentos internos, que requiere ciertos trámites previos a la interposición de una demanda de desahucio. Alegaron también que existían controversias entre las partes que impedían la resolución del caso por la vía sumaria.


 El Tribunal de Primera Instancia desestimó la reconvención y declaró “sin lugar” la Moción de Desestimación y/o Solicitud de Conversión a Trámite Ordinario.


 También los condenó a pagar $2,000 por honorarios de abogado, más las costas y los gastos del proceso.


 Esta sentencia se dictó el 18 de noviembre de 2015 y se notificó el 11 de diciembre de 2015.


 Certiorari civil, pág. 8. Este recurso se presentó el 16 de diciembre de 2015. También se presentó una moción en auxilio de jurisdicción que se declaró “sin lugar”.


 No obstante, el Art. 627 del Código de Enjuiciamiento Civil, 32 LPRA see. 2829, dispone que en los casos en que la demanda se base en la falta de pago del canon o precio convenido, el tribunal podrá “permitir la acumulación de una recla-mación en cobro de dinero, fundamentada en la falta de pago del canon o precio en que se base la reclamación de desahucio, con esta última en el mismo procedimiento judicial sobre desahucio


 “Las apelaciones deberán interponerse en el término de cinco (6) días, con-tados desde la fecha de archivo en autos de la notificación de la sentencia, por las partes peijudicadas por la misma o sus abogados”. 32 LPRA sec. 2831.


 Aunque el demandado puede perfeccionar su recurso de apelación consig-nando los cánones adeudados en el Tribunal de Primera Instancia, los Arts. 630 y 631 del Código de Enjuiciamiento Civil, 32 LPRA secs. 2832 y 2836, le dan la opción de elegir a su conveniencia entre la consignación de la deuda o la prestación de la fianza, cuyo monto deberá ser fijado por el tribunal para que el demandado pueda ejercer su derecho a apelar. Por otro lado, valga añadir que este Tribunal, al exami-nar ambos artículos, ha resuelto que deben interpretarse en conjunto como requi-riendo la prestación de una sola fianza y no dos fianzas separadas. Pratts v. Corte, 66 DPR 3 (1946).


 La Exposición de Motivos, en lo pertinente, dispone que
“[l]o anterior aconseja que sea el Tribunal de Primera Instancia el foro que fije la fianza, como paso previo y jurisdiccional a la radicación del recurso de apelación. Ese Tribunal puede hacerlo con facilidad al emitir sentencia o dentro del término para apelar, a base de la prueba presentada durante la vista en su fondo o en una vista de fijación de fianza, como paso previo y jurisdiccional a la radicación del re-curso de apelación”. (2000 (Parte 2) Leyes de Puerto Rico 2082.
No obstante, hay que tener presente que estas expresiones, en lo que atañe a la posibilidad de celebrar una vista de fijación de fianza en el término para apelar, fueron hechas bajo un estado de derecho en el que el término para apelar era de treinta días y no de cinco, como lo es ahora.


 Véase Exposición de Motivos de la Ley Núm. 378-2000 y el Art. 9 de la Ley Núm. 129-2007. Véase también el Informe Positivo sobre el P. del S. 428, rendido por la Cámara de Representantes, págs. 4-5.


 Así lo reconoció la Comisión de lo Jurídico Civil del Senado en su Informe Positivo sobre el P. del S. 1776 (eventual Ley Núm. 86-2011) el cual, con el propósito de agilizar el procedimiento de desahucio, enmendó el Art. 629 del Código de Enjuiciamiento Civil, supra, y redujo el término para apelar la sentencia de treinta días a cinco días. La Comisión concluyó que
*14“[lias enmiendas propuestas en el Proyecto del Senado 1776, tienen como pro-pósito el acortar los términos para el procedimiento de desahucio con el fin de pro-piciar el desarrollo del mercado de arrendamiento de viviendas y salvaguardar el derecho propietario de los arrendadores sin menoscabar el derecho al debido proce-dimiento de ley al demandado”. Informe Positivo sobre el P. del S. 1776, Comisión de lo Jurídico Civil del Senado de Puerto Rico, pág. 4.


 Por otra parte, si el Tribunal de Primera Instancia concluye que el deman-dado se encuentra en un estado de insolvencia y lo exime de prestar fianza, así deberá decirlo en la sentencia.


 Mientras la controversia se encontraba pendiente ante nuestra considera-ción, la recurrida compareció e informó que decidió desistir sin perjuicio de la causa de acción de cobro de dinero, mas no así de la causa de acción por desahucio.